Per Curiam:
We are unable to see any valid objection to the competency of Ruth Clark as a witness. It is true, she was the defendant in the ejectment, and her father, from whom she derived title, was dead. She was not called to testify against his title, but in support of it; or, to speak with greater accuracy, to prove the consideration she paid for the land. Neither party to the record is acting in a representative capacity. The plaintiff below was not prejudiced by the death of William J. Clark; if either party was prejudiced, it was the defendant. The case does not come within any of the exceptions of any of the acts of assembly relating to the competency of witnesses, nor do we think it comes within their spirit. The object of our various statutes upon this subject was to produce equality. As was said in Karns v. Tanner, 66 Pa. 297: “ Evidently it was the true purpose of the statute to close the mouth of him who is adversary to the deceased assignor.” See Hess v. Gourley, 89 Pa. 195. The witness here was not within the mischief intended to be remedied, and is not therefore excluded by it. The remaining assignments do' not require discussion. There was sufficient evidence of a valuable consideration for the deed to be submitted to the jury.
Judgment affirmed.